Citation Nr: 1338904	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had a period of active duty for training in the District of Columbia Air National Guard from May 1967 to September 1967, as well as active duty in the Air Force from January 1968 to June 1969.  He also had additional service in the District of Columbia Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability, which he asserts began in service and has continued since service.  

On VA audiological examination in February 2010, the Veteran stated that his primary duty in service was an aircraft mechanic and he was exposed to the noise of jet engines and the firing of weapons.  The VA examiner stated that the bilateral hearing loss disability was not related to service, because the Veteran had normal hearing when he left the service. 






When a Veteran does not meet the regulatory requirements for a hearing loss disability at separation from service, he can still establish service connection by submitting evidence that the postservice hearing loss disability was causally related to noise exposure in service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).   

As the record is insufficient to decide the claim, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following:  

1.  Afford the Veteran a VA audiology examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current bilateral hearing loss disability under 38 C.F.R. § 3.385 is related to the Veteran's noise exposure in service.  

In formulating the opinion, the VA examiner is asked to consider the following facts as determined by the Board:

The Veteran had noise exposure during service as an aircraft maintenance specialist, as well as occupational noise exposure after service as a mechanic.  

The Veteran is competent to describe impaired hearing during service and hearing loss since service even though there may be no documentation of impaired hearing loss for years after service. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because the Veteran has other risk factors for developing hearing loss unrelated to noise exposure in service, such as aging, and that noise exposure in service is not more likely than any other etiology to cause hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review. 

2.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


